FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MELVIN BRECHT,                                   No. 09-35471

               Plaintiff - Appellant,            D.C. No. 9:09-CV-00036-DWM-
                                                 JCL
  v.

LYNN MARTEN; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Melvin Brecht, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing without prejudice his action alleging various claims

related to the stoppage of his Social Security benefits and their payment to the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Idaho Department of Corrections instead. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

jurisdiction related to failure to exhaust administrative remedies, Kildare v. Saenz,

325 F.3d 1078, 1082 (9th Cir. 2003), and for lack of personal jurisdiction, Davis v.

American Family Mutual Ins. Co., 861 F.2d 1159, 1161 (9th Cir. 1988). We

affirm.

      The district court properly dismissed without prejudice the claims against

defendant Marten, the Assistant Regional Commissioner of the Social Security

Administration, for lack of subject matter jurisdiction because Brecht failed to

exhaust his administrative remedies prior to seeking judicial review. See 42 U.S.C.

§ 405(g) (judicial review only available after “any final decision of the

Commissioner of Social Security after a hearing”); see also Califano v. Sanders,

430 U.S. 99, 101-02 (1977) (claimant must exhaust four-step administrative review

process prior to federal judicial review).

      The district court also properly dismissed without prejudice all claims

against the Idaho Department of Corrections and the governor of Idaho because

Brecht failed to establish that they had the requisite minimum contacts with the

forum for the court to exercise personal jurisdiction over them. See

Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801-02 (9th Cir. 2004)


                                             2                                  09-35471
(describing grounds for exercise of general or specific personal jurisdiction over

nonresident defendants); see also Davis, 861 F.2d at 1161 (explaining that the

plaintiff bears the burden of demonstrating that jurisdiction is appropriate).

      We grant Brecht’s motions to add arguments to his brief. However, because

we affirm dismissal based on lack of subject matter and personal jurisdiction, we

do not consider these and Brecht’s other contentions regarding the merits.

      AFFIRMED.




                                           3                                     09-35471